Name: 78/819/EEC: Commission Decision of 25 September 1978 amending the date for the entry into force of Commission decisions 78/693/EEC, 78/694/EEC and 78/695/EEC governing animal health conditions for imports of fresh meat from Argentina, Brazil and Uruguay respectively
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-10-06

 Avis juridique important|31978D081978/819/EEC: Commission Decision of 25 September 1978 amending the date for the entry into force of Commission decisions 78/693/EEC, 78/694/EEC and 78/695/EEC governing animal health conditions for imports of fresh meat from Argentina, Brazil and Uruguay respectively Official Journal L 281 , 06/10/1978 P. 0022 - 0022 Greek special edition: Chapter 03 Volume 22 P. 0231 Spanish special edition: Chapter 03 Volume 15 P. 0030 Portuguese special edition Chapter 03 Volume 15 P. 0030 ++++COMMISSION DECISION OF 25 SEPTEMBER 1978 AMENDING THE DATE FOR THE ENTRY INTO FORCE OF COMMISSION DECISIONS 78/693/EEC , 78/694/EEC AND 78/695/EEC GOVERNING ANIMAL HEALTH CONDITIONS FOR IMPORTS OF FRESH MEAT FROM ARGENTINA , BRAZIL AND URUGUAY RESPECTIVELY ( 78/819/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AND IN PARTICULAR ARTICLES 16 AND 28 THEREOF , WHEREAS ON 28 JULY 1978 THE COMMISSION , IN DECISIONS 78/693/EEC , 78/694/EEC AND 78/695/EEC ( 2 ) , SPECIFIED THE ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION TO BE APPLIED IN RESPECT OF IMPORTS OF FRESH MEAT FROM ARGENTINA , BRAZIL AND URUGUAY RESPECTIVELY ; WHEREAS THE DATE FOR THE ENTRY INTO FORCE OF THESE DECISIONS WAS FIXED AS 1 OCTOBER 1978 ; WHEREAS COMPLIANCE WITH THE DATE OF ENTRY REFERRED TO ABOVE CAUSES PRACTICAL DIFFICULTIES , IN PARTICULAR BECAUSE OF THE DURATION OF SEA TRANSPORT BETWEEN SOUTH AMERICA AND EUROPE AND PRIMARILY BECAUSE OF THE NEED FOR IMPORTERS OF FRESH MEAT TO ALTER CURRENT CONTRACTS IN ORDER TO COMPLY WITH THE NEW PROVISIONS ; WHEREAS , THEREFORE , THE DATES OF ENTRY INTO FORCE OF THE ABOVEMENTIONED DECISIONS SHOULD BE AMENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FIRST SENTENCES OF ARTICLES 5 OF DECISIONS 78/693/EEC , 78/694/EEC AND 78/695/EEC OF 28 JULY 1978 ARE AMENDED TO READ AS FOLLOWS : " THIS DECISION SHALL ENTER INTO FORCE ON 1 JANUARY 1979 . " ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 25 SEPTEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 236 , 26 . 8 . 1978 , PP . 19 , 29 AND 37 .